FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS January 14, 2014
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



 MARK ANTHONY TROUTT,

              Petitioner - Appellant,
                                                         No. 13-6223
 v.                                              (D.C. No. 5:13-CV-00540-D)
                                                        (W.D. Okla.)
 JUSTIN JONES, Director,

              Respondent - Appellee.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      Petitioner Mark Anthony Troutt, an Oklahoma prisoner proceeding pro se,

is currently serving a sentence for distribution of cocaine. He seeks a certificate

of appealability to appeal the district court’s dismissal of his most recent request

for § 2254 habeas relief.

      Petitioner filed his first § 2254 habeas petition in September 2007. The

federal district court dismissed the petition, Troutt v. Jones, 2008 WL 490614

(W.D. Okla. Feb. 21, 2008) (unpublished decision), and this court denied

Petitioner’s subsequent request for a certificate of appealability and dismissed the


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appeal, Troutt v. Jones, 288 F. App’x 452 (10th Cir. 2008). Petitioner filed a

second request for § 2254 federal habeas relief in December 2009. The federal

district court dismissed that petition for lack of subject matter jurisdiction

because Petitioner failed to acquire prior authorization from this court to file a

second or successive petition pursuant to 28 U.S.C. §2244(b)(3)(A). Troutt v.

Jones, 2010 WL 415297 (W.D. Okla. Jan. 28, 2010). Once again, this court

denied Petitioner’s subsequent request for a certificate of appealability and

dismissed the appeal. Troutt v. Jones, 382 F. App’x 691 (10th Cir. 2010).

      The record indicates Petitioner again failed to seek prior authorization from

this court to file a successive petition before filing his most recent § 2254 habeas

petition, the dismissal of which now prompts his present request for a certificate

of appealability. Petitioner’s failure to acquire prior authorization before filing

his most recent § 2254 habeas petition precludes him from proceeding with the

petition, see 28 U.S.C. § 2244(b)(3)(A). We accordingly conclude he is not

entitled to a certificate of appealability to appeal the dismissal of his habeas

petition.    We therefore DENY Petitioner’s application for a certificate of

appealability and DISMISS the appeal. Because we deny the certificate of

appealability on this ground, we need not consider the issue of the applicability of




                                         -2-
the firm waiver rule to Petitioner’s case. However, we GRANT Petitioner’s

request to proceed without prepayment of costs or fees on appeal.



                                             Entered for the Court



                                             Monroe G. McKay
                                             Circuit Judge




                                       -3-